Exhibit 10.1

MARYANNE MORIN

AGREEMENT

WITH

STEIN MART, INC.

This Agreement (this “Agreement”) is entered into on May 7, 2019 in the City of
Jacksonville and State of Florida between Stein Mart, Inc., a Florida
corporation and its divisions, subsidiaries and affiliates (the “Company”), and
MaryAnne Morin, President, Chief Merchandising Officer (“Executive”), to be
effective as of December 5, 2018 (the “Effective Date”).

In consideration of the promises and mutual covenants contained herein, the
parties, intending to be legally bound, agree as follows:

SECTION 1.          TERM OF EMPLOYMENT

(a)       Term. The Company agrees to employ Executive, and Executive agrees to
be employed by the Company, for a period of two (2) year(s) beginning on the
Effective Date (the “Initial Term”) After the end of the Initial Term and any
successive Renewal Term (as defined herein), this Agreement shall automatically
renew for another two (2) year term (each, a “Renewal Term” and together with
the Initial Term and any other Renewal Term, the “Term”), unless either party
gives written notice that this Agreement shall not renew upon sixty (60) days
notice before the end of the Initial Term or any Renewal Term.

SECTION 2.          DEFINITIONS

“Board of Directors” means the Board of Directors of Stein Mart, Inc. and any of
its divisions, affiliates or subsidiaries.

“Cause” means the occurrence of any one or more of the following:

(a)       Executive has been convicted of, or pleads guilty or nolo contendere
to, a felony involving dishonesty, theft, misappropriation, embezzlement, fraud
crimes against property or person, or moral turpitude which negatively impacts
the Company; or

 

1



--------------------------------------------------------------------------------

(b)      Executive intentionally furnishes materially false, misleading, or
omissive information concerning a substantial matter to the Company or persons
to whom the Executive reports; or

(c)       Executive intentionally fails to fulfill any assigned responsibilities
for compliance with the Sarbanes-Oxley Act of 2002 or violates the same; or

(d)       Executive intentionally and wrongfully damages material assets of the
Company; or

(e)      Executive intentionally and wrongfully discloses material Confidential
Information of the Employer; or

(f)       Executive intentionally and wrongfully engages in any competitive
business activity which would constitute a material breach of the duty of
loyalty; or

(g)       Executive intentionally breaches any stated material employment policy
or any material provision of the Company’s Ethics Policy which could reasonably
be expected to expose the Company to liability, or

(h)       Executive intentionally commits a material breach of this Agreement,
or

(i)      Executive intentionally engages in acts or omissions which constitute
failure to follow reasonable, material, and lawful directives of the Company,
provided, however, that such acts or omissions are not cured within five
(5) days following the Company’s giving notice to Executive that the Company
considers such acts or omissions to be “Cause” under this Agreement.

No act, or failure to act, on the part of Executive shall be deemed
“intentional” if it was due primarily to an error in judgment or simple
negligence, but shall be deemed “intentional” only if done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that his
or her action or omission was in or not opposed to the best interests of the
Company. Failure to meet performance standards or objectives, unless as set
forth in 2(i) above, shall not constitute Cause for purposes hereof.

“Change in Control” means the occurrence of any of the following: (a) the Board
approves the sale of all or substantially all of the assets of the Company in a
single transaction or series of related transactions; (b) the Company sells
and/or one or more shareholders sells a sufficient amount of its capital stock
(whether by tender offer, original issuance, or a single or series of related
stock purchase and sale agreements and/or transactions) sufficient to confer on
the purchaser or purchasers thereof (whether individually or a group acting in
concert) beneficial ownership of at least 35% of the combined voting power of
the voting securities of the Company; (c) the Company is party to a merger,
consolidation or combination, other than any merger, consolidation or

 

2



--------------------------------------------------------------------------------

combination that would result in the holders of the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company (or such surviving entity) outstanding immediately
after such merger, consolidation or combination; or (d) a majority of the board
of directors consists of individuals who are not Continuing Directors (for this
purpose, a Continuing Director is an individual who (i) was a director of the
Company on January 1, 2014 or (ii) whose election or nomination as a director of
the Company is approved by a vote of at least a majority of the directors then
comprising the Continuing Directors). For purposes hereof, the definition of a
Change of Control shall be construed and interpreted so as to comply with the
definition contained in Code Section 409A.

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
specific provision of the Code shall be deemed to refer to any successor
provision thereto and the regulations promulgated thereunder.

“Commencement Date” means February 6, 2017, the date the Executive shall report
for work and assume Executive’s responsibilities hereunder.

“Compensation Committee” means the Company’s Compensation Committee or, if no
such committee exists, the term Compensation Committee shall mean the Company’s
Board of Directors.

“Continuation Period” means a period following the Termination Date of the
Executive’s employment with the company equal to:

(a) twelve (12) months (i) following a termination by the Company due to a
non-renewal of the Term of this Agreement under §5(a) hereof, or (ii) following
a termination by the Company without Cause or by the Executive for Good Reason
under §5(b) hereof, or

(b) twenty-four (24) months following a termination (i) by the Company without
Cause following a Change in Control under §5(f)(i) hereof, or (ii) by the
Executive for Good Reason following a Change in Control under §5(b) as the
definition of Good Reason is expanded in §5(b)(i) hereof.

The Continuation Period is zero months following (i) a termination by the
Company for Cause, (ii) a termination by the Executive without Good Reason, or
(iii) a failure of the Executive to accept the Company’s offer of renewal of the
Term of this Agreement under §5(a) hereof.

“Current Insurance Coverage” means medical, dental, life and accident and
disability insurance with coverage consistent with the lesser of (i) the
coverage in effect

 

3



--------------------------------------------------------------------------------

at Executive’s termination, or (ii) the coverage in effect from time to time as
applied to persons in positions similar to the position held by Executive at the
time of termination.

“Disability” means Executive’s incapacity due to physical or mental illness or
cause, which results in the Executive being unable to perform her duties, with
or without a reasonable accommodation, with the Company on a full-time basis for
a period of six (6) consecutive months. Any dispute as to disability shall be
conclusively determined by written opinions rendered by two qualified
physicians, one selected by Executive, and one selected by Company; provided
that if such opinions are conflicting, then such physicians shall select a
mutually agreeable third physician whose opinion shall be conclusive and
binding.

“Earned Bonus” means the bonus paid, if any, pursuant to the Company’s incentive
compensation plans in effect from time to time. Earned Bonus shall be prorated
based on the ratio of the number of days during such year that Executive was
employed to 365.

“Good Reason” means the occurrence of any one or more of the following:

 

  (i)

a material and continuing failure to pay to Executive compensation and benefits
(as described in Section 4) that have been earned, if any, by Executive, except
failure to pay or provide compensation or benefits that are in dispute between
the Company and the Executive unless such failure continues following the
resolution of such dispute; or

 

  (ii)

a material reduction in Executive’s compensation or benefits (as described in
Section 4)other than a uniform reduction applied to all executive officers of
the company that does not result in a reduction of Annual Base Salary of more
than ten percent (10%); or

 

  (iii)

any failure by the Company to comply with any of the material provisions of this
Agreement and which is not remedied by the Company within thirty (30) days after
receipt of notice thereof given by Executive; or

 

  (iv)

any requirement that Executive perform duties that, in the good faith and
reasonable professional judgment of Executive, after consultation with the Board
of Directors of the Company, are inconsistent with ethical or lawful business
practices; or

 

  (v)

Executive’s being required to relocate to a principal place of employment more
than one-hundred (100) miles from his or her current principal place of
employment in Jacksonville, Florida during the Term; or

 

4



--------------------------------------------------------------------------------

  (vi)

If following a Change in Control only, there occurs a material change in
Executive’s duties, roles, or responsibilities. For purposes of this subsection,
“material change” shall be of such a character that a reasonable person serving
in a like or similar executive capacity would feel compelled to resign from
employment. Examples of “material change” include, but are not limited to
substantial reduction of Executive’s authority to make decisions relating to his
or her business responsibilities; Executive being required to assume or perform
substantially greater responsibilities (without additional compensation) than
previously required to perform; substantial reduction of Executive’s
responsibilities for personnel matters relating to his or her business
operations; substantial alteration or change in Executive’s work schedule; any
restructuring or reassignment of any of the Executive’s responsibilities, in a
manner that diminishes them or is materially adverse to the Executive, from that
which was in effect at the time of the Change in Control; and other substantial
changes in Executive’s terms or conditions of employment not related to
Executive’s principal business responsibilities. Good Reason pursuant to this
subsection shall not exist unless (a) the Executive’s “material change” has
existed for a period of at least six months; (b) Executive has consulted with
management senior to Executive and his or her supervisor, in a good faith effort
to resolve the issues giving Executive reason to believe a “material change” has
occurred; and (c) Executive gives written notice of Executive’s resignation for
Good Reason under this paragraph within eight months following the commencement
of the “material change”.

(vii) If following the appointment by the Board of Directors of a CEO or Interim
CEO other than Hunt Hawkins, Jay Stein, or Executive, there occurs a material
change in Executive’s duties, roles, or responsibilities. For purposes of this
subsection, “material change” shall be of such a character that a reasonable
person serving in a like or similar executive capacity would feel compelled to
resign from employment. Examples of “material change” include, but are not
limited to substantial reduction of Executive’s authority to make decisions
relating to his or her business responsibilities; Executive being required to
assume or perform substantially greater responsibilities (without additional
compensation) than previously required to perform; substantial reduction of
Executive’s responsibilities for personnel matters relating to his or her
business operations; substantial alteration or change in Executive’s work
schedule; any restructuring or reassignment of any of the Executive’s
responsibilities, in a manner that diminishes them or is materially adverse to
the Executive, from that which was in effect at the time of the appointment; and
other substantial changes in Executive’s terms or conditions of employment not
related to Executive’s principal business responsibilities. Good Reason pursuant
to this subsection shall not exist unless (a) the Executive’s “material change”
has existed for a period of at least six (6) months; (b) Executive has consulted
with management

 

5



--------------------------------------------------------------------------------

senior to Executive and his or her supervisor, in a good faith effort to resolve
the issues giving Executive reason to believe a “material change” has occurred;
and (c) Executive gives sixty (60) days written notice of Executive’s
resignation for Good Reason under this paragraph within fifteen months of the
commencement of the “material change”.

“Termination Date” means the date of Executive’s termination of employment, or
if the Executive continues to provide services to Stein Mart, Inc. or its 409A
affiliates following his or her termination of employment, such later date as is
considered a separation from service from Stein Mart, Inc. and its 409A
affiliates within the meaning of Code Section 409A. For purposes of this
Agreement, the Executive’s “termination of employment” shall be presumed to
occur when Stein Mart, Inc. and the Executive reasonably anticipate that no
further services will be performed by the Executive for Stein Mart, Inc. and its
409A affiliates or that the level of bona fide services the Executive will
perform as an employee of Stein Mart, Inc. and its 409A affiliates will
permanently decrease to no more than 20% of the average level of bona fide
services performed by the Executive (whether as an employee or independent
contractor) for Stein Mart, Inc. and its 409A affiliates over the immediately
preceding 36-month period (or such lesser period of services). Whether the
Executive has experienced a termination of employment shall be determined by
Stein Mart, Inc. in good faith and consistent with Section 409A of the Code.
Notwithstanding the foregoing, if the Executive takes a leave of absence for
purposes of military leave, sick leave or other bona fide reason, the Executive
will not be deemed to have experienced a termination of employment for the first
six (6) months of the leave of absence, or if longer, for so long as the
Executive’s right to reemployment is provided either by statute or by contract,
including this Agreement; provided that if the leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than six (6) months,
where such impairment causes the Executive to be unable to perform the duties of
his or her position of employment or any substantially similar position of
employment, with or without a reasonable accommodation, the leave may be
extended by Stein Mart, Inc. for up to 29 months without causing a termination
of employment. For purposes hereof, the term “409A affiliate” means each entity
that is required to be included in Stein Mart, Inc.’s controlled group of
corporations within the meaning of Section 414(b) of the Code, or that is under
common control with Stein Mart, Inc. within the meaning of Section 414(c) of the
Code; provided, however, that the phrase “at least 50 percent” shall be used in
place of the phrase “at least 80 percent” each place it appears therein or in
the regulations thereunder.

 

6



--------------------------------------------------------------------------------

SECTION 3.                TITLE, POWERS AND RESPONSIBILITIES

(a)       Title. Executive shall be President and Chief Merchandise Officer of
the Company or such other title as designated by the Chief Executive Officer or
the Company’s Board of Directors. Executive shall assume those duties on the
Commencement Date.

(b)       Powers and Responsibilities.

 

  (i)

Executive shall use Executive’s reasonable best efforts to faithfully perform
the duties of his or her employment and shall perform such duties as are usually
performed by a person serving in Executive’s position with a business similar in
size and scope as the Company and such other additional duties as may be
prescribed from time to time by the Company which are reasonable and consistent
with the Company’s operations, taking into account officer’s expertise and job
responsibilities. Executive agrees to devote Executive’s full business time and
attention to the business and affairs of the Company; provided, this is not
intended to prevent Executive from participating in charitable or civic
activities. Executive shall serve on such boards and in such offices of the
Company or its subsidiaries as the Company’s Board of Directors reasonably
requests without additional compensation.

 

  (ii)

Executive, as a condition to his or her employment under this Agreement,
represents and warrants that he or she can assume and fulfill responsibilities
described in Section 3(b)(i) without any risk of violating any non-compete or
other restrictive covenant or other agreement to which he or she is a party.
During the Employment Term Executive shall not enter into any agreement that
would preclude, hinder or impair his or her ability to fulfill responsibilities
described in Section 3(b)(i) specifically or this Agreement generally.

SECTION 4.                COMPENSATION AND BENEFITS

(a)       Annual Base Salary. Executive’s base salary shall be $750,000.00 per
year (“Annual Base Salary”) beginning on the Commencement Date, which amount may
be periodically reviewed at the discretion of the Compensation Committee. The
Annual Base Salary and any payments to the Executive during any Continuation
Period shall be payable in accordance with the Company’s standard payroll
practices and policies (unless otherwise expressly provided herein) and shall be
subject to such withholdings as required by law or as otherwise permissible
under such practices or policies.

(b)       Earned Bonus; Incentive Compensation; Executive shall be eligible to
receive an Earned Bonus. Executive shall also be eligible to participate in such
annual and long term incentive plans as are in effect from time to time as
applicable

 

7



--------------------------------------------------------------------------------

to persons at Executive’s level of authority and position. Nothing in this
Section 4(b) guarantees that any Earned Bonus or other incentive compensation
will be paid.

(c)       Employee Benefit Plans. Executive shall be entitled to receive the
benefits described in Schedule A attached hereto, if and for as long as the
Company sponsors such plans and such plans remain in effect for other executives
with the same level of status as Executive.

(d)       Stock Options. The Board of Directors, in its discretion, may grant
rights to Executive under the Stein Mart, Inc. Omnibus Plan (the “Option Plan”)
on terms set by the Board of Directors or the Compensation Committee.

(e)       Deferred Compensation. Executive will be eligible to participate in
the Stein Mart Executive Deferred Compensation Plan (the “Deferred Compensation
Plan”). The Company reserves the right to alter, modify, revise or eliminate the
Deferred Compensation Plan provided that any such change to the terms will apply
to Executive and similarly situated participants.

(f)       Vacation, Holidays and Salary Continuation. Executive shall receive a
total of 25 days of paid vacation, or holidays on a pro rata basis during any
365 day period of the Term. The amount may be adjusted in accordance with the
Company’s standard policy or as directed by the Company’s Board of Directors.
Any vacation or holiday leave time not used during any 365 day period of the
Term will not carry forward to the next 365 period and will be forfeited.

(g)       Expense Reimbursements. Executive shall have the right to expense
reimbursements in accordance with the Company’s standard policy on expense
reimbursements as in effect from time to time.

(h)       Indemnification. With respect to Executive’s acts or failures to act
during his or her employment in Executive’s capacity as an officer, employee or
agent of the Company, Executive shall be entitled to indemnification from the
Company, and to liability insurance coverage (if any), on the same basis as
other officers of the Company. Executive shall be indemnified by Company, and
Company shall pay Executive’s related expenses when and as incurred, all to the
full extent permitted by law. Subject to applicable law, the Company reserves
the right to discontinue indemnification in the event the Executive has
advances, or intends to advance, a business or legal position contrary to the
Company’s interests. Notwithstanding the foregoing, Executive shall not be
entitled to any indemnification if a judgment or other final adjudication
establishes that any act or omission of Executive was material to the cause of
action so adjudicated and that such act or omission constituted: (i) a criminal
violation, unless Executive had reasonable cause to believe that Executive’s
conduct was lawful or had no reasonable cause to believe that such conduct was
unlawful, (ii) a transaction from which Executive derived an

 

8



--------------------------------------------------------------------------------

improper personal benefit, or (iii) willful misconduct or a conscious disregard
for the best interests of the Company.

(i)       Automobile Allowance. The Company will pay Executive $13,200 per year
(paid quarterly) which shall be used for the lease, purchase, maintenance and/or
operation of a vehicle that Executive is to use for business travel or may use
for personal travel. Executive shall be solely responsible for any taxes
associated with the automobile allowance afforded to her. Executive shall be
expected to maintain a valid driver’s license and retain appropriate automobile
and liability insurance coverage.

(j)       Other Perquisites. The Company will provide Executive with such other
perquisites as may be made generally available to others in a similar level of
executive position within the Company.

SECTION 5.          TERMINATION OF EMPLOYMENT

 

  (a)

            General: Non-Renewal. The Board of Directors shall have the right to
terminate Executive’s employment and this Agreement at any time with or without
Cause, and Executive shall have the right to terminate her employment and this
Agreement at any time with or without Good Reason; provided that obligations
under this Section 5, Section 6 and Section 7 shall survive termination of the
Agreement. The Board of Directors may delegate its powers to terminate the
Executive to the persons to whom the Executive reports. In the event the Company
elects not to renew the Executive’s employment following the end of the Term
with compensation and benefits not materially less advantageous to the Executive
than those set forth in this Agreement, but the Executive is willing and able to
enter into a renewal of this Agreement with compensation and benefits not
materially less advantageous to the Executive than those set forth in this
Agreement, then upon termination of the Executive’s employment, (i) the Company
shall pay the Executive 100% of her then total Annual Base Salary that specified
in Section 4(a) (but without regard to any decrease in Base Salary that give
rise to an event of Good Reason and subject in each case to such withholdings as
required by law) payable in periodic payments (consistent with the payroll
periods then in effect, subject to Section 7(k), for twelve consecutive
(12) months, (ii) the Company shall make such payments and provide such benefits
under any employee benefit plan, program or policy in which Executive was a
participant as are explicitly required to be paid to Executive by the terms of
any such benefit plan, program or policy following the Termination Date, and
(iii) the Company shall continue until the earlier to occur the end of the
Continuation Period or until such time as the Executive commences a new job, to
maintain

 

9



--------------------------------------------------------------------------------

 

in effect for such Executive at the Company’s cost the Executive’s Current
Insurance Coverage; provided that if the taxable value of the continued life and
accident and disability coverage to Executive during the first six (6) months
following the Termination Date exceeds the annual dollar limit in effect under
Code Section 402(g)(1)(B) for the year of such termination, then the Executive
shall pay the premiums in excess of such (6)-month period, the company shall
reimburse the Executive for the amount of the premiums paid by the Executive,
without interest thereon. If the Company intends to offer to renew the
Executive’s employment following the end of the Term it will present its offer
no later than thirty (30) days before the end of the Term. If the offer contains
compensation and benefits not materially less advantageous to the Executive than
those set forth in this Agreement and the Executive does not accept that offer
within thirty (30) days following the offer having been made, then upon the
expiration of the then current Term of this Agreement, the Executive shall be
deemed to have terminated his or her employment without Good Reason.

 

  (b)

            Termination by Board of Directors without Cause or by Executive for
Good Reason. If (i) the Board of Directors terminates Executive’s employment
without Cause, or (ii) Executive resigns for Good Reason, then in either of
those circumstances, the Company’s only obligation to Executive under this
Agreement (except as provided in §5(f) hereof) shall be to pay Executive his or
her earned but unpaid base salary, if any, up to the date of her termination of
employment, plus 100% of his or her current then total Annual Base Salary as
specified in Section 4(a) (but without regard to any decrease in Base Salary
that gave rise to an event of Good Reason and subject to such withholdings as
required by law) payable in periodic payments (consistent with the payroll
periods then in effect) for twelve (12) consecutive months following the
Termination Date, subject to Section 7(k), and to make such payment and provide
such benefits under any employee benefits plan, program or policy following the
Termination Date. During the Continuation Period the Executive shall also
continue to receive, at the Company’s cost, the Current Insurance Coverage;
provided that if the taxable value of the continued life and accident and
disability coverage to Executive during the first six (6) months following the
Termination Date exceeds the annual dollar limit in effect under Code
Section 402(g)(1)(B) for the year of such termination, then the Executive shall
pay the premiums in excess of such limit for such coverage during six(6)-month
period and after the end of such six

 

10



--------------------------------------------------------------------------------

 

(6)-month period, the Company shall reimburse the Executive for the amount of
the premiums paid by the Executive, without interest thereon.

 

  (c)

      Termination by the Board of Directors for Cause or by Executive without
Good Reason. If the Board of Directors of the Company terminates Executive’s
employment for Cause of Executive resigns without Good Reason, the Company’s
only obligation to Executive under this Agreement shall be to pay Executive his
or her earned but unpaid base salary, if any, up to the date of Executive’s
termination of employment, and the Company shall have no obligation to pay any
Earned Bonus or Incentive Compensation with respect to the year during which the
Termination Date occurs. The Company shall only be obligated to make such
payments and provide such benefits under any employee benefit plan, program or
policy in which Executive was a participant as are explicitly required to be
paid to Executive by the terms of any such benefit plan, program or policy
following the Termination date.

 

  (d)

      Termination for Disability. Subject to the definitions and requirements of
Section 2 (“Disability”), after six (6) consecutive months of such disability
leave of absence, Executive’s service may be terminated by Company. In the event
Executive is terminated from employment due to Disability, the Company shall:

 

  (i)

pay Executive his or her Annual Base Salary through the end of the month in
which Executive’s employment terminates as soon as practicable after his or her
employment terminates; provided that if such payment exceeds the applicable
dollar amount in effect under Code Section 402(g)(1)(B) for the year in which
such termination occurs, then the payment in excess of such applicable dollar
amount shall be paid following six (6) months after the Executive’s Termination
Date;

  (ii)

pay Executive his or her Earned Bonus, pro rata and if, any for the fiscal in
which termination of employment occurs, which amount shall be paid at the same
time the Earned Bonus would have been paid had Executive remained in employment;

  (iii)

pay Executive an additional nine (9) months of compensation at the then-Annual
Base Salary, which aggregate amount shall be payable in equal semi-monthly
installments following the

 

11



--------------------------------------------------------------------------------

 

Termination Date, subject to Section 7(k), and continuing for nine (9) months
thereafter;

  (iv)

pay or cause the payment of benefits to which Executive is entitled under the
terms of any disability plan of the Company covering the Executive at the time
of such Disability:

  (v)

pay premiums for COBRA coverage as provide in Section 5(g);

  (vi)

make such payments and provide such benefits as otherwise called for under the
terms of each other employee benefit plan, program and policy in which Executive
was a participant; provided no payments made under Section 5(d)(ii) or Section 5
(d)(iii) shall be taken into account in computing and payment or benefits
described in this Section 5(d)(iv); and

  (vii)

in the event the Executive has any options or restricted shares (but excluding
“performance shares” which shall be governed by the terms set forth in the grant
as to such shares) which are not vested on the date of termination for
Disability, then pay the Executive (i) as to any unvested options, the net value
of the excess, if any, of the closing price of the Company’s shares on the
NASDAQ for the day on which the termination due to Disability occurs and the
exercise price of such unvested option multiplied by the number of shares
subject to options which failed to vest; and (ii) as to any unvested restricted
shares, the value of the closing price of the Company’s shares on the NASDAQ for
the day which the termination due to Disability occurs multiplied by the number
of restricted shares, if any, which failed to vest due to such termination of
employment of Disability.

Notwithstanding the Executive’s Disability, during the period of Disability
leave, Executive shall be paid in full (net of insurance) as if he or she were
actively performing services. Executive agrees to simultaneously utilize
available leave under the Family and Medical Leave Act of 1993 during such
disability leave of absence. During the period of such Disability leave of
absence, the Board of Directors may designate someone to perform Executive’s
duties. Executive shall have the right to return to full-time service so long as
he or she is able to resume and faithfully perform Executive full-time duties.

 

  (e)

Death. If Executive’s employment terminates as a result of her death, the
company shall;

 

12



--------------------------------------------------------------------------------

(i)       pay to Executive’s estate Executive’s Annual Base Salary through the
end of the month in which Executive’s employment terminates as soon as
practicable after Executive’s death;

(ii)       pay to Executive’s estate his or her Earned Bonus, when actually
determined, for the year in which Executive’s death occurs;

(iii)       make such payment and provide such benefits as otherwise called for
under the terms of each other employee benefit plan, program and policy in which
Executives was a participant; provided no payments made under Section 5(e)(ii);
and

(iv)       in the event the Executive has any options or restricted shares (but
excluding “performance shares” which shall be governed by the terms set forth in
the grant as to such shares) which are not vested on the date of termination for
death, then pay to the Executive’s estate (i) as to any unvested options, the
net value of the excess, if any, of the closing price of the Company’s shares on
the NASDAQ for the day on which the death occurred and the exercise price of
such unvested options multiplied by the number of shares subject to options
which failed to vest; and (ii) as to any unvested restricted shares, the value
of the closing price of the Company’s shares on the NASDAQ for the day on which
the death occurred multiplied by the number of restricted shares if any, which
failed to vest due to such termination of employment for death.

Any amounts payable to Executive under this Agreement which are unpaid at the
date of Executive’s death or payable hereunder or otherwise by reason of
Executive’s death, shall be paid in accordance with the terms of this Agreement
to Executive’s estate; provided that if there is a specific beneficiary in place
for any specific amount payable, then payment of such amount shall be made to
such beneficiary.

 

  (f)

Change in Control. If a change in Control occurs, then for a period beginning on
the occurrence of the Change in Control and ending two years following that
occurrence (the “Post Change in Control Period”):

 

  (i)

In addition to the other events constituting Good Reason under this Agreement,
the following shall also constitute Good Reason: if the Executive is willing and
able to continue employment with the Company but the Company exercises

 

13



--------------------------------------------------------------------------------

 

its right to either not renew this Agreement, or only offers to renew this
Agreement only under conditions or terms which would constitute a “material
change” (as that term is defined in the definition of Good Reason), provided,
however, that notice of exercise of the Executive’s termination of Good Reason
must be received by the Company during the Post Change in Control Period and not
later than thirty (30) days after the Company exercises its right not to renew
this Agreement or to renew the Agreement only on terms which would constitute a
“material change”; and

 

  (ii)

In the event of termination of the Executive’s Employment with the Company
pursuant to §5(b) hereof either by the Company without Cause, or by the
Executive for Good Reason (as such term in expanded to include the circumstances
described in §5(f)(i) above), with notice of such termination given within the
Post Change in Control Period, then the Executive shall receive the following
(the “CIC Severance Payments”) in a lump sum payable in funds immediately
available in Jacksonville, Florida within sixty (60) days following the
Termination Date: an amount equal to 200% of the sum of (A) the total of
severance payments (other than continued insurance coverage) provided under
§5(b) of this agreement (and in lieu thereof), and (B) the Earned Bonus in the
year of the Termination Date. For purposes of this subsection (f) Earned Bonus
shall not be prorated and shall be an amount equal to “Target” bonus as defined
in the Company’s incentive compensation plan in effect from time to time.

 

  (g)

Benefit Continuation. Upon termination, Executive shall be provided notice of
her right to continue her group health insurance coverage(s) subject to the
terms of the plans and as provided under COBRA. Provided Executive is eligible
for and elects COBRA coverage, and has not been terminated from employment for
Cause or resigned without Good Reason, then the Company shall pay the
Executive’s COBRA premiums commencing on the date of the Executive’s termination
of employment and continuing for the applicable Continuation Period in order to
continue Executive’s health insurance

 

14



--------------------------------------------------------------------------------

 

coverage and maintain such coverage in effect; provided that following the end
of the COBRA continuation period, if Executive’s health insurance coverage is
provided under a health plan that is subject to Code Section 105(h), benefits
payable under such health plan shall comply with the requirements of Treasury
Regulation Section 1.409A-3(i)(1)(iv) and, if necessary the Company shall amend
such health plan comply therewith.

 

  (h)

Relinquishment of Corporate Positions. Executives shall automatically cease to
be an officer and/or director of the Company and its affiliates as of his or her
date of termination of employment.

 

  (i)

Limitation. Anything in this Agreement to the contrary notwithstanding,
Executive’s entitlement to or payments under any other plan or agreement shall
be limited to the extent necessary so that no payment to be made to Executive on
account of termination of her employment with the Company will be subject to the
excise tax imposed by Code Section 4999, but only if, by reason of such
limitation, Executive’s net after tax benefit shall exceed the net after tax
benefit if such reduction were not made. “Net after tax benefit” shall mean
(i) the sum of all payments and benefits that Executive is then entitled to
receive under any section of this Agreement or other plan or agreement that
would constitute a “parachute payment” within the meaning of section 280G of the
Code, less (ii) the amount of federal income tax payable with respect to the
payments and benefits described in clause (i) above calculated at the maximum
marginal income tax rate for each year in which such payments and benefits shall
be paid to Executive (based upon the rate in effect for such year as set forth
in the Code at the time of the first payment of the foregoing), less (iii) the
amount of excise tax imposed with respect to the payments and benefits described
in clause (i) above by Section 4999 of the Code. Any limitation under this
Section 5(i) of Executive entitlement to payments shall be made in the manner
and in the order directed by Executive.

 

15



--------------------------------------------------------------------------------

SECTION 6.          COVENANTS BY EXECUTIVE

(a)       Company Property. Upon the termination of Executive’s employment for
any reason, Executive shall promptly return all Company Property which had been
entrusted or made available to Executive by the Company. “Property” means all
records, files, memoranda, communication, reports, price lists, plans for
current or prospective business operations, customer lists, drawings, plans,
sketches, keys, codes, computer hardware and software and other property of any
kind or description prepared, used or possessed by Executive during Executive’s
employment by the Company (and any duplicates of any such Property) together
with any and all information, ideas, concepts, discoveries, processes,
intellectual property, inventions and the like conceived, made, developed or
acquired at any time by Executive individually or with others during Executive’s
employment which relate to the Company or its products or services or
operations. For elimination of doubt, Company Property does not include
Executive’s Rolodex.

(b)      Trade Secrets. Executive agrees that Executive shall hold in a
fiduciary capacity for the benefit of the Company and shall not directly or
indirectly use or disclose any Trade Secret that Executive may have acquired
during the term of Executive’s employment by the Company for so long as such
information remains a Trade Secret. “Trade Secret” means information, including,
but not limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing or a process
that (1) derives economic value, actual or potential, from not being generally
known to, and not being generally readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and
(2) is the subject of reasonable efforts by the Company to maintain its secrecy.
This Section 6(b) is intended to provide rights to the Company which are in
addition to, not in lieu of, those rights the Company has under the common law
or applicable statutes for the protection of trade secrets.

(c)      Confidential Information. During the Employment Term and continuing
thereafter indefinitely, Executive shall hold in a fiduciary capacity for the
benefit of the Company, and shall not directly or indirectly use or disclose,
any Confidential Information that Executive may have acquired (whether or not
developed or compiled by Executive and whether or not Executive is authorized to
have access to such information) during the term of, and in the course of, or as
a result of Executive’s employment by the Company without the prior written
consent of the Board of Directors unless and except to the extent that such
disclosure is (i) made in the ordinary course of Executive’s performance of his
duties under this Agreement or (ii) required by any subpoena or other legal
process (in which event Executive will give the Company prompt notice of such
subpoena or other legal process in order to permit the Company to seek
appropriate protective orders); provided, however, that nothing contained in
this Agreement shall limit Executive’s ability to communicate with any federal
or state government agency or otherwise participate in any

 

16



--------------------------------------------------------------------------------

investigation or proceeding that may be conducted by any such federal or state
government agency, including by providing documents or other Confidential
Information, without notice to the Company or the Board of Directors. This
Agreement does not limit Executive’s right to receive an award for any
information provided to any federal or state government agency. “Confidential
Information” means any secret, confidential or proprietary information possessed
by the Company or any of its subsidiaries or affiliates, including, without
limitation, trade secrets, customer or supplier lists, details of client or
consultant contracts, current and anticipated customer requirements, pricing
policies, price lists, market studies, business plans, operational methods,
marketing plans or strategies, advertising campaigns, information regarding
customers or suppliers, computer software programs (including object code and
source code), data and documentation data, base technologies, systems,
structures and architectures, inventions and ideas, past current and planned
research and development, compilations, devices, methods, techniques, processes,
financial information and data, business acquisition plans and new personnel
acquisition plans and the terms and conditions of this Agreement that has not
become generally available to the public. Notwithstanding anything to the
contrary contained herein, the term “Confidential Information” shall in no event
apply to any information which (x) was generally available to or known by the
public prior to the Commencement Date; (y) has become generally available to or
known by the public after the Commencement Date other than as the result of a
direct or indirect disclosure by Executive; and (z) was rightfully known by
Executive prior to the Commencement Date.

(d)       Remedies. Executive recognizes that his or her duties will entail the
receipt of Trade Secrets and Confidential Information as defined in this
Section 6. Those Trade Secrets and Confidential Information have been developed
by the Company at substantial cost and constitute valuable and unique property
of the Company. Accordingly, the Executive acknowledges that protection of Trade
Secrets and Confidential Information is a legitimate business interest. If the
Executive shall breach the covenants contained in this Section 6, the Company
shall have no further obligation to make any payment to the Executive pursuant
to this Agreement, other than any accrued wages earned and owed to Executive at
the time of termination and/or Severance Payments due prior to the breach, and
may recover from the Executive all such damages as it may be entitled to at law
or in equity. In addition, the Executive acknowledges that any such breach is
likely to result in irreparable harm to the Company. The Company shall be
entitled to seek specific performance of the covenants in this Section 6,
including entry of a temporary restraining order in state or federal court,
preliminary and permanent injunctive relief against activities in violation of
this Section 6, or both, or other appropriate judicial remedy, writ or order, in
addition to any damages and legal expenses which the Company may be legally
entitled to recover. Executive acknowledges and agrees that the covenants in
this Section 6 shall be construed as agreements independent of any other
provision of

 

17



--------------------------------------------------------------------------------

this Agreement or any other agreement between the Company and Executive, and
that the existence of any claim or cause of action by Executive against the
Company, whether predicated upon this Agreement or any other agreement, shall
not constitute a defense to the enforcement by the Company of such covenants.

(e)       Non-Solicitation. During the Employment Term and for a period of two
years hereafter (such period is referred to as the “No Recruit Period”), the
Executive will not solicit or attempt to solicit, either directly or indirectly,
any person that he knows or should reasonably know to be an employee of the
Company, whether any such employees are now or hereafter through the No Recruit
Period so employed or engaged by the Company, to terminate or alter their
employment with the Company. The foregoing is not intended to limit any legal
rights or remedies that any employee of the Company may have under common law
with regard to any interference by Executive at any time with the contractual
relationship the Company may have with any of its employees.

(f)      Reasonable and Continuing Obligations. Executive agrees that
Executive’s obligations under this Section 6 are obligations which will continue
beyond the date Executive’s employment terminates and that such obligations are
reasonable, fair and equitable in scope. The terms and duration are necessary to
protect the Company’s legitimate business interests and are a material
inducement to the Company to enter into this Agreement. Executive further
acknowledges that the consideration for this Section 6 is his employment or
continued employment. Executive will not be paid any additional compensation
during this Restricted Period for application or enforcement of the restrictive
covenants contained in this Section 6.

(g)       Work Product. The term “Work Product” includes any and all
information, programs, concepts, processes, discoveries, improvements, formulas,
know-how and inventions, in any form whatsoever, relating to the business or
activities of the Company, or resulting from or suggested by any work developed
by the Executive in connection with the Company, or by the Executive at the
Company’s request. Executive acknowledges that all Work Product developed during
the Term is property of the Company and accordingly, Executive does hereby
irrevocably assign all Work Product developed by the Executive to the Company
and agrees: (a) to assign to the Company, free from any obligation of the
Company to the Executive, all of the Executive’s right, title and interest in
and to Work Product conceived, discovered, researched, or developed by the
Executive either solely or jointly with others during the term of this
Agreement; and (b) to disclose to the Company promptly and in writing such Work
Product upon the Executive’s acquisition thereof.

(h)       Cooperation. During and subsequent to termination of the employment of
the Executive, the Executive will cooperate with Company and furnish any and all

 

18



--------------------------------------------------------------------------------

complete and truthful information, testimony or affidavits in connection with
any matter that arose during the Executive’s employment, that in any way relates
to the business or operations of the Company or any of its subsidiary
corporations, divisions or affiliates, or of which the Executive may have any
knowledge or involvement; and will consult with and provide information to
Company and its representatives concerning such matters. Subsequent to the
termination of the employment of the Executive, the parties will make their best
efforts to have such cooperation performed at reasonable times and places and in
a manner as not to unreasonably interfere with any other employment in which
Executive may then be engaged. Nothing in this Agreement shall be construed or
interpreted as requiring the Executive to provide any testimony, sworn statement
or declaration that is not complete and truthful. If Company requires the
Executive to travel outside the metropolitan area in the United States where the
Executive then resides to provide any testimony or otherwise provide any such
assistance, then Company will reimburse the Executive for any reasonable,
ordinary and necessary travel and lodging expenses incurred by Executive to do
so provided the Executive submits all documentation required under Company’s
standard travel expense reimbursement policies and as otherwise may be required
to satisfy any requirements under applicable tax laws for Company to deduct
those expenses. Nothing in this Agreement shall be construed or interpreted as
requiring the Executive to provide any testimony or affidavit that is not
complete and truthful.

SECTION 7.          MISCELLANEOUS

(a)       Notices. Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail. Notices to the Company shall be
sent to:

STEIN MART, INC

Attention: Rob Devine, Chief Legal Officer

1200 Riverplace Boulevard, 10th Floor

Jacksonville, FL 32207

Facsimile: (904) 346-1297

Notices and communications to Executive shall be sent to the address Executive
most recently provided to the Company.

(b)       No Waiver. No failure by either the Company or Executive at any time
to give notice of any breach by the other of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of any
provisions or conditions of this Agreement.

 

19



--------------------------------------------------------------------------------

(c)      Governing Law. This Agreement shall be governed by Florida law without
reference to the choice of law principles thereof.

(d)       Assignment. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor in interest to the Company. The Company
may assign this Agreement to any affiliate or successor that acquires all or
substantially all of the assets and business of the Company or a majority of the
voting interests of the Company. The Company will require any successor (whether
direct or indirect, by operation of law, by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of Company)
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean
Company as defined above and, unless the context otherwise requires, any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise. Executive’s rights and
obligations under this Agreement are personal and shall not be assigned or
transferred.

(e)       Other Agreements. This Agreement replaces and merges any and all
previous agreements and understandings regarding all the terms and conditions of
Executive’s employment relationship with the Company, and this Agreement
constitutes the entire agreement between the Company and Executive with respect
to such terms and conditions.

(f)      Amendment. No amendment to this Agreement shall be effective unless it
is in writing and signed by the Company and by Executive.

(g)       Invalidity and Severability. If any part of this Agreement is held by
a court of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Agreement.

(h)      Litigation. In the event that either party to this Agreement institutes
litigation against the other party to enforce his or its respective rights under
this Agreement, each party shall pay its own costs and expenses incurred in
connection with such litigation. As a material part of the consideration for
this Agreement, BOTH PARTIES HERETO WAIVE ANY RIGHT TO A TRIAL BY A JURY in the
event of any litigation arising from this Agreement. All legal actions arising
out of or connected with this Agreement must be instituted solely in the Circuit
Court of Duval County, Florida, or in the Federal District Court for the Middle
District of Florida, Jacksonville Division, and all parties hereto do hereby
agree to submit to the exclusive personal jurisdiction of such courts. Each of
the parties hereby expressly and irrevocably submits to the jurisdiction of such
courts for the purposes of any

 

20



--------------------------------------------------------------------------------

such action and expressly and irrevocably waives, to the fullest extent
permitted by law, any objection which it may have or hereafter may have to the
laying of venue of any such action brought in any such court and any claim that
any such action has been brought in an inconvenient forum.

(i)      Counterparts. This Agreement may be executed in counterparts each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(j)      Offer Letter. The terms of the Offer Letter dated November 29, 2016 are
incorporated herein by reference. In the event of a conflict between the terms
of the Offer Letter and this Agreement, the terms of this Agreement will
control.

(k)        Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with, or be exempt from, Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered consistent with such intent.

For purposes of Code Section 409A, your right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within sixty calendar days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. In no event may you, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement that is considered non-qualified deferred compensation.

In addition, notwithstanding anything in this Agreement to the contrary, if at
the time of your “separation from service”, the Company determines that you are
a “specified employee” (such terms within the meaning of Code Section 409A(a)),
then to the extent any payment or benefit that you become entitled to under this
Agreement on account of your separation from service would be considered
deferred compensation otherwise subject to the twenty percent (20%) additional
tax imposed pursuant to Code Section 409A, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
(6) months and one day after your separation from service, or (B) your death. If
any such delayed cash payment is otherwise payable on an installment basis, the
first payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the six-month period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule.

 

21



--------------------------------------------------------------------------------

With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; provided, that this clause (ii) shall not
be violated with regard to expenses reimbursed under any arrangement covered by
Internal Revenue Code Section 105(b) solely because such expenses are subject to
a limit related to the period the arrangement is in effect; and (iii) such
payments shall be made on or before the last day of the taxable year following
the taxable year in which the expense was incurred.

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective as of the Effective Date.

(SIGNATURES CONTAINED ON FOLLOWING PAGE)

 

22



--------------------------------------------------------------------------------

STEIN MART, INC.

    

EXECUTIVE

By:      /s/ D. Hunt Hawkins                                    

 

        

  

/s/ MaryAnne Morin                                    

Name: D. Hunt Hawkins

    

MaryAnne Morin

Title: CEO

    

Date: May 7, 2019

    

Date: May 7, 2019

 

23



--------------------------------------------------------------------------------

SCHEDULE A

BENEFITS

 

1.

Retirement Plan/Life Insurance/AD&D

The Executive shall be entitled to participate in all retirement plans and will
be entitled to life insurance and AD&D benefits which other senior executives of
the Company or affiliates of the Company are eligible.

 

2.

Long-Term Disability

The Executive shall be entitled to participate in all Long-Term and Life Time
Disability plans which other senior executives of the Company or affiliates of
the Company are eligible.

 

3.

Medical/Dental Benefits

The Executive shall be entitled to medical/dental benefits which other senior
executives of the Company or affiliates of the Company are eligible.

 

A-1